— In an action, inter alia, to set aside a stipulation of settlement and vacate a judgment of divorce of the Supreme Court, Westchester County (Rosato, J.), dated July 18, 1984, the plaintiff appeals from an order of the same court (Stolarik, J.), dated October 29, 1985, which denied his motion for summary judgment.
Order affirmed, with costs.
We agree that there exist triable issues of fact which preclude the granting of summary relief. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.